UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-5171


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MICHAEL HARDY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:10-cr-00048-2)


Submitted:   September 28, 2012            Decided:   October 15, 2012


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert L. Hively, II, Charleston, West Virginia, for Appellant.
R. Booth Goodwin, II, United States Attorney, Monica D. Coleman,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Hardy was charged in a two-count indictment

with aiding and abetting the distribution of five grams or more

of crack cocaine, in violation of 21 U.S.C. §§ 2, 841(a)(1)

(2006).     The evidence presented at Hardy’s trial, viewed in the

light most favorable to the Government, see United States v.

Burgos, 94 F.3d 849, 854 (4th Cir. 1996) (en banc), was as

follows.     On December 2, 2009, a confidential informant working

with the Metropolitan Drug Enforcement Network Team (MDENT) of

Kanawha County, West Virginia, arranged, via telephone, to make

a controlled purchase of an ounce of cocaine from Hardy for

$1200.00.      The    informant     arrived         at   the    designated      meeting

place—a    Hardee’s    restaurant       in       Charleston,    West    Virginia—and,

upon direction from Hardy, completed the purchase from Hardy’s

associate.     One week later, the informant again arranged, via

telephone, to purchase an ounce of crack cocaine from Hardy.

Hardy instructed him to go to a 7-11 parking lot where the

informant     again    purchased    an           ounce   of    crack    from    Hardy’s

associate (who was arrested shortly after the exchange).

            A consensual search of Hardy’s residence later that

day revealed three sets of digital scales, $3400 in cash, and

crack   cocaine      residue   in   a    bathroom        sink.         In   a   recorded

statement, Hardy admitted receiving a call from the informant,

who was looking for crack cocaine, and that he (Hardy) had put

                                             2
the informant in touch with his associate.                       The jury found Hardy

guilty of both counts; the district court imposed a 144-month

term of imprisonment.            Hardy noted a timely appeal.

            Hardy raises two claims on appeal:                        (1) the evidence

was    insufficient       to    support      his       conviction;    and       (2)       he   was

denied     effective       assistance             of     counsel.          An     appellant

challenging      the     sufficiency         of    the     evidence     faces         a    heavy

burden.     See United States v. Beidler, 110 F.3d 1064, 1067 (4th

Cir. 1997).      “[A]n appellate court’s reversal of a conviction on

grounds    of    insufficiency         of    evidence      should     be    ‘confined           to

cases    where     the    prosecution’s           failure     is     clear.’”             United

States v.       Jones,         735    F.2d        785,     791      (4th    Cir.           1984)

(quoting Burks v. United States, 437 U.S. 1, 17 (1978)).                                         A

verdict “must be sustained if there is substantial evidence,

taking the view most favorable to the Government, to support

it.”    Glasser v. United States, 315 U.S. 60, 80 (1942).

            The elements of distribution are “(1) distribution of

[a]     narcotic    controlled          substance,         (2)      knowledge         of       the

distribution,       and        (3)    intent       to     distribute       the        narcotic

controlled substance.”               United States v. Randall, 171 F.3d 195,

209 (4th Cir. 1999).                 To establish aiding and abetting, “the

[G]overnment must show that the defendant knowingly associated

himself with and participated in the criminal venture.”                                   United

States v. Kingrea, 573 F.3d 186, 197 (4th Cir. 2009).

                                              3
            We     find     that     the    evidence       outlined       above        clearly

supported      the      jury’s     verdict.         Hardy’s      argument        that      “the

government       did     not     present     sufficient         evidence        to     sustain

convictions,” without identifying the specific shortcomings in

the prosecution’s case falls far short of establishing that the

“prosecution’s failure is clear.”                 See Burks, 437 U.S. at 17.

            Hardy        also     argues     that     he    was       denied         effective

assistance of counsel because his attorney failed to adequately

cross-examine           government     witnesses           at    trial.         Unless      an

attorney’s ineffectiveness is conclusively apparent on the face

of the record, ineffective assistance claims are not cognizable

on direct appeal.              United States v. Benton, 523 F.3d 424, 435

(4th Cir. 2008).           Instead, such claims should be raised in a

motion brought pursuant to 28 U.S.C.A. § 2255 (West Supp. 2011),

in     order       to      promote         sufficient       development              of    the

record.     United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir.      2010).        Because      counsel’s        ineffectiveness                is     not

conclusively       established       by     the   record        here,    we     decline      to

consider this claim at this juncture.

            We grant Hardy’s motion to file a pro se supplemental

brief.     However our review of the claims raised therein reveal

no reversible error.             Accordingly, we affirm Hardy’s conviction.

We   dispense      with    oral     argument      because       the     facts    and      legal



                                              4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5